DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Applicant’s response and amendment filed on Nov. 16, 2021 are acknowledged. Claims 1-41 and 45 are canceled. 
Claims 42-44 and 46-47 are pending and considered. 
       Terminal Disclaimer
The terminal disclaimer filed on Nov. 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9, 902, 764B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
           Double Patenting
The rejection of Claims 42, 43, 46, 47 on the ground of nonstatutory double patenting as being unpatentable over claims 14-15 of U.S. Patent No. 9,902,764B2 has been removed as Terminal Disclaimer has been filed and accepted. 
Claims 42-44 and 46-47 are allowed. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The novelty antibody is the variable regions containing one of the specified mutation listed in the independent claim, wherein the antibody can still maintain the same binding properties compared to the antibody without the mutant. . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648


/BAO Q LI/           Primary Examiner, Art Unit 1648